DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments under the after final consideration program  in the reply filed on December 20, 2021 are acknowledged and have been fully considered. Claims 1, 4-9, 15-17, and newly added claims 23-27 are pending. Claims 1, 4-9, 15-17, and newly added claims 23-27 are under consideration in the instant office action. Claims 3 and 18-19 have been previously canceled. Claims 2, 10-14, and 20-22 are canceled in the instant office action by examiner’s amendment. Claims 23-27 are also added by examiner’s amendment. Claims 1, 4-9, 15-17, and newly added claims 23-27 are allowed with the examiner’s amendments as set forth below. A rejoinder of claims 5-9 and 15 is performed herein below.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on January 14, 2022 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejoinder of claims 5-9 and 15
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I-II and IV and the species election requirements related to Groups 1-II and IV is hereby withdrawn.  Claims 5-9 and 15, directed to a composition and a kit are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The application is allowed as per the clear record of prosecution. The examiner phoned applicant’s attorney on January 11, 2022 to discuss the amendments filed under the after final consideration pilot on December 20, 2021 and have reached on agreement with applicant’s attorney to narrow the scope of claim 1 and provide proposed amendments for further 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael W. Krenicky on January 11, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.  	(Currently Amended) A compound, comprising: a structure selected from the group consisting of: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,







    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 



    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 



    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, and



    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, wherein n = 10-500.

2-3. (Cancelled)    

4.  (Currently Amended)    The compound of claim 1, wherein the compound is selected from the group consisting of 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, and


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
.

5.  (Original)    A composition comprising one or more compounds of claim 1 and a drug selected from the group consisting of methotrexate,, and combinations thereof.

6.  (Original)    The composition of claim 5, wherein the anthracycline is selected from the group consisting of daunorubicin, doxorubicin, epirubicin, idarubicin, and combinations thereof.

7.  (Previously Presented)    The composition of claim 5, wherein the one or more compounds are present as a nanocarrier.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, there is one methotrexate or anthracycline present. 

9.  (Original)    The composition of claim 5, wherein the composition has a nanocarrier:methotrexate/anthracycline mass ratio of 1:1 to 1:1.6.

10-14. (Canceled)   

15. (Currently Amended)    A kit comprising: 	i)	at least one compound of claim 1 and a drug selected from the group consisting of methotrexate, and combinations thereof; and	ii)	a set of instructions, wherein the instructions describe how to use the compound or composition. 

16. (Currently Amended) 	A compound, comprising: a structure selected from the group consisting of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,







    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 



    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 



    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,





and


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, wherein n = 1 to 72736.


17. (Previously presented)	The compound of claim 16, wherein the PEG group has the following structure:
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, wherein n is 10–500.

18-22. (Cancelled)  


23)   	(New).	 A composition comprising one or more compounds of claim 16 and a drug selected from the group consisting of methotrexate, anthracycline, and combinations thereof. 


24)	(New).  The composition of claim 23, wherein the anthracycline is selected from the group consisting of daunorubicin, doxorubicin, epirubicin, idarubicin, and combinations thereof.

25).  	(New).	    The composition of claim 23, wherein the one or more compounds are present as a nanocarrier.

26.  (New)    The composition of claim 23, wherein for each 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, there is one methotrexate or anthracycline present. 

27.  (New)    The composition of claim 23, wherein the composition has a nanocarrier:methotrexate/anthracycline mass ratio of 1:1 to 1:1.6.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619